Case 1:19-cv-05435-PAE Document 27-5 Filed 06/17/19 Page 1 of 23




EXHIBIT E
       Case 1:19-cv-05435-PAE Document 27-5 Filed 06/17/19 Page 2 of 23



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


NATIONAL FAMILY PLANNING AND
REPRODUCTIVE HEALTH ASSOCIATION;
and PUBLIC HEALTH SOLUTIONS,                          Civil Action No.: 1:19-cv-05435

                      Plaintiffs,                    (rel: 1:19-cv-04676-PAE; 1:19-cv-05433-PAE)
       v.

ALEX M. AZAR II, in his official capacity as
Secretary of the U.S. Department of Health and
Human Services; U.S. DEPARTMENT OF
HEALTH AND HUMAN SERVICES; ROGER
SEVERINO, in his official capacity as Director of
the Office for Civil Rights of the U.S. Department
of Health and Human Services; OFFICE FOR
CIVIL RIGHTS of the U.S. Department of Health
and Human Services,

                      Defendants.



                              DECLARATION OF LISA DAVID

Lisa David declares and states as follows:

       1.      I am the President and Chief Executive Officer at Public Health Solutions

(“PHS”). PHS is a not-for-profit corporation organized under the laws of New York,

headquartered at 40 Worth St, New York, NY 10013. I have been the President and Chief

Executive Officer of PHS since 2015.

       2.      I have more than three decades experience working in the health services field,

including in the areas of hospital administration and direct services management. At PHS and

throughout my career, I have been responsible for managing nonprofit public health care

institutions’ budgets, compliance and quality management, recruitment, and general operations.



                                                1
        Case 1:19-cv-05435-PAE Document 27-5 Filed 06/17/19 Page 3 of 23



I work closely with PHS’s Program Directors to track, assess, and strategize ways to improve the

performance of our programing, as well as managing our finances.

       3.      PHS was first established in 1957 and is currently the largest public health

nonprofit serving New York City. PHS was originally created as part of the New York City

Department of Health and Mental Hygiene (“DOHMH”), and though we are no longer part of a

city agency, we continue to have a robust, long-standing partnership with the New York City and

State governments. Our work reaches clients in all five boroughs, as well as in Nassau, Suffolk,

Putnam, Westchester, and Rockland Counties. Notably, our sexual and reproductive health

centers have been providing comprehensive, community-based family planning services (and

related health care) to Brooklyn for over 50 years, resulting in a stable and trusted presence in

their communities.

       4.      As an organization, PHS is dedicated to developing, implementing, and

advocating for dynamic solutions to prevent disease and improve community health. PHS has

been a leader in addressing crucial public health issues, including food and nutrition, health

insurance access, maternal and child health, reproductive health, tobacco control, and HIV/AIDS

prevention. Our programs have a strong focus on health disparities to ensure New York City

families have the basics for a healthier life. As a Title X grantee, we are also a proud member of

Plaintiff National Family Planning and Reproductive Health Association.

       5.      PHS employs approximately 415 individuals, including full-time staff, part-time

staff, and contract workers. In addition, interns, volunteers, and contractors support us in caring

for our clients and their communities.

       6.      I have read the Department of Health and Human Services’ (“HHS”) final rule

(the “Rule”) at issue in this case and understand that, unless it is blocked by a court, it will take



                                                   2
           Case 1:19-cv-05435-PAE Document 27-5 Filed 06/17/19 Page 4 of 23



effect on July 22, 2019. Because I believe the Rule will immediately impede our efforts to

achieve our goals, jeopardize the health and well-being of our patients, and will harm PHS’s

longstanding reputation in the community as a trusted provider of patient-centered,

compassionate, high-quality health care, I submit this declaration in support of Plaintiffs’ Motion

for a Preliminary Injunction.

                      PHS’S FEDERAL FUNDS AT RISK BY THE RULE

         7.      Federal funds account for almost all of the money that PHS uses to provide family

planning services either directly or through agencies with which it contracts.

         8.      PHS is New York City’s largest grantee for the Title X1 program—the federal

government’s only funding stream dedicated exclusively to family planning services—and has

successfully competed for Title X grant funds for 36 years. PHS was most recently awarded a

$4.6 million Title X grant, approximately 86% of which ($3.9 million) is dispersed to five

delegate agencies (known as “sub-recipients”), as well as PHS’s own two sexual and

reproductive health centers, to provide family planning services to low-income and uninsured

New Yorkers. PHS is also a sub-recipient of the New York State Department of Health’s

(“DOH”) Title X grant, through which it receives additional Title X funding for its two health

centers.

         9.      PHS and its sub-recipients rely on Title X funding to deliver family planning

services. Title X funding constitutes approximately two-thirds of PHS’s total family planning

program revenue. This funding supports the provision of comprehensive sexual and

reproductive health services, including clinical and support staff salaries and maintaining the

health centers, as well as the procurement of contraceptives to increase same-day access to



1
    Title X refers to Title X of the Public Health Services Act (“PHSA”). 42 U.S.C. § 300(a).
                                                  3
        Case 1:19-cv-05435-PAE Document 27-5 Filed 06/17/19 Page 5 of 23



methods that are more expensive for health centers to routinely stock, such as long-acting

reversible contraceptives.

       10.     PHS and its sub-recipients are also reimbursed through the federal Medicaid

program for services provided to eligible patients, including for family planning services and

prenatal care. Medicaid reimbursement comprises 99% of PHS’s non-grant patient service

revenue.

       11.     PHS is the lead agency for the Healthy Start Program, an HHS project funded

under the PHSA, which is a partnership through which pregnant people and children up to age

two are referred for services to strengthen family resilience.

       12.     PHS receives over $25 million in grant funding from HHS for the Hospital

Preparedness Program and Public Health Emergency Preparedness Cooperative Agreements.

Through these programs, PHS supports hospitals and community-based organizations in

developing and maintaining disaster plans for public health emergencies.

       13.     As a longstanding partner with the New York City government, PHS is also the

administrator for a substantial amount of federal grant funding that the City receives, meaning

PHS is responsible for re-granting that funding to other organizations. PHS administers the

NYC DOHMH’s $140 million grant from the Centers for Disease Control and Prevention to do

HIV prevention work, as well as to train people to do that work. PHS is also the administrator

for $125 million in grant funding from the Ryan White HIV/AIDS Program administered by

HHS, which PHS re-grants on behalf of the NYC DOHMH as well as Rockland, Putnam, and

Westchester Counties. Administering these grants strengthens PHS’s already deep roots in the

community through its work with over 200 local community organizations that receive the

funding.



                                                 4
        Case 1:19-cv-05435-PAE Document 27-5 Filed 06/17/19 Page 6 of 23



       14.     In total, PHS receives $182 million in funds that originate from the federal

government—$138 million of which originates from HHS, with PHS receiving $31.4 million of

those funds directly from HHS—all of which could be at risk if PHS is found to be out of

compliance with the Rule.

       15.     As President and Chief Executive Officer, I am responsible for ensuring that our

clinical locations and sub-recipients provide their clients with the full range of services required

by the federal law governing these funding streams. For example, the Title X program requires

PHS and its sub-recipients to provide clients with a broad range of effective, medically-approved

family planning methods and services (such as comprehensive reproductive health exams, STD

and HIV testing and treatment, and pregnancy testing); to provide services while respecting our

clients dignity, and without subjecting them to any coercion; and to offer non-directive options

counseling to pregnant people, including regarding prenatal care and delivery, infant care,

adoption, and abortion. All PHS and sub-recipient facilities offer a broad range of medically

approved family planning methods either on site or by referral.

       16.     Additionally, I am responsible for ensuring, along with PHS’s Program Directors,

that our services are meeting all applicable standards of care, including ensuring that patients

provide informed consent. The AMA’s Code of Medical Ethics explains that patients have a

right to make voluntary, well-considered decisions about their care, and so health care providers

must inform their patients about all relevant options for treatment in order to abide by the

principles of informed consent.

       17.      To ensure compliance with state and federal standards and guidelines, PHS puts

its sub-recipients through a rigorous application process. In addition, PHS employs an extensive

quality-monitoring program for both its own sites and its sub-recipients. PHS conducts a



                                                  5
        Case 1:19-cv-05435-PAE Document 27-5 Filed 06/17/19 Page 7 of 23



comprehensive monthly review of its own health centers’ quality data, and reviews reports from

sub-recipients on a quarterly basis, in addition to regular monitoring visits, internal reviews of

policies and procedures, and interviews of staff and clients. We also closely monitor,

investigate, and respond to all clients’ complaints.

                                  PHS’S HEALTH SERVICES

       18.     PHS addresses critical public health issues through a client-centered approach,

which is at the core of our mission. In 2018, PHS served 105,000 individuals and families across

New York City through our various direct services programs.

       19.     The services offered by our centers include: affordable, comprehensive, and

confidential reproductive healthcare for adults and adolescents; services to support pregnant and

parenting families, including one-on-one health care and education in the home as well as group

support during pregnancy and early childhood; health insurance enrollment; and food benefits

assistance, among other innovative public health programs and initiatives. Part of PHS’s

strength is our demonstrated ability to cross-refer clients to other PHS programs for a continuum

of critical services, and to that end, some of the programs are even located together. For

example, our sexual and reproductive health centers have on-site health insurance enrollment

services, and frequently refer patients to our home-visit health care programs. Our

Neighborhood Women Infants and Children (“WIC”) program centers regularly refer clients to

our programs for health insurance enrollment and food benefits assistance, both of which are

located at the same site.

       20.     With respect to reproductive health care, PHS and its sub-recipients provide

prenatal and family planning services to over 40,000 at-risk patients annually throughout New

York City. As noted above, in addition to the provision of most available birth control methods



                                                  6
        Case 1:19-cv-05435-PAE Document 27-5 Filed 06/17/19 Page 8 of 23



on-site (including long-acting reversible contraceptives and emergency contraception), Title X-

funded services at our two health centers include free walk-in pregnancy testing; gynecological

exams; men’s sexual healthcare; teens’ sexual healthcare; STD and HIV testing, treatment, and

counseling; mental health services; and health education. We also provide additional services at

our health centers, such as prenatal care and HIV prevention through HIV Pre-Exposure

Prophylaxis, with non-Title X funds.

       21.     At all of our health centers, patients with a positive pregnancy test who receive

counseling are offered neutral, nondirective counseling on all pregnancy options—including

adoption, continuation of the pregnancy, and abortion—and referrals for medical care outside of

the program are made as requested. This is not only required by federal law, but fundamental

principles of medical ethics and informed consent. All counseling is provided in a patient-

centered approach and is guided by the specific needs, values, and requests of the patients.

       22.     Our client population for family planning services is diverse: We see people of

all races and ethnic groups. In 2017, 40% of PHS’s Title X clients identified as Black or African

American, compared to 26% of New York City’s population, while 42% identified as Hispanic

or Latino/a, compared to 29% of the City’s population. We serve teenagers and adults; people

who have children, or plan for children, or do not want to be parents. Our patients are married

and unmarried; lesbian, gay, bisexual, transgender, and queer (“LGBTQ”) individuals; and a

significant portion are immigrants. A total of 15% of the clients had limited English proficiency.

       23.     We serve predominantly low-income, high-risk patients who are dependent on

publicly subsidized health facilities to obtain basic—but critical—medical care. Approximately

70% of PHS patients are 100% below the poverty level, 76% are 200% below the poverty level,




                                                7
        Case 1:19-cv-05435-PAE Document 27-5 Filed 06/17/19 Page 9 of 23



and 26% lack health insurance.2 Nearly all of our patients rely on Medicaid. The overwhelming

majority of our family planning patients reside in medically underserved areas where

reproductive health services are not easily accessed. Without publicly funded health care, our

patients would likely receive no preventative care at all.

       24.     I know from my experience in the family planning field that the availability of

pregnancy counseling, including information and referrals for abortion, is essential to the ability

of our patients and their families to take control of their lives and do the best they can to create

the futures they want for themselves and their children. Some of our clients tell us that they are

doing everything possible to provide for their children and know that they cannot afford to

expand their families. Other clients share that they are working their way through college or

have just secured employment and that early parenthood (or another child) would derail their

plans for education or work. We care for clients who are in abusive relationships for whom

pregnancy can put them at grave risk both because abuse often increases during pregnancy and

because having a child makes it much more difficult for a person to eventually escape from an

abusive relationship. For these patients, access to contraception and abortion can be a matter of

survival. For our clients who have recently given birth, it is important for their own health and

for healthy birth outcomes that they not become pregnant again until their bodies have recovered.

Finally, some of our clients do not want children, but without birth control and referrals to

abortion care, they are unable to exercise autonomy and self-determination. For all of these

clients, and others, the family planning services we provide are critical.

2
  In 2019, the FPL for a single person is $12,490 and $ 25,750 for a family of four in the 48
contiguous states and District of Columbia. HHS, Office of the Secretary, Annual Update of the
HHS Poverty Guidelines, 84 FR 1167 (February 1, 2019). In 2019, 200% of the FPL for a single
person in the 48 contiguous states and District of Columbia was $24,980 per year, and $51,500
for a family of four.


                                                  8
       Case 1:19-cv-05435-PAE Document 27-5 Filed 06/17/19 Page 10 of 23



         THE RULE WILL INFLICT IMMEDIATE AND IRREPARALE HARM
                         ON PHS AND ITS PATIENTS

       25.      I am very concerned that if the Rule takes effect, it will immediately prevent us

from ensuring that our patients continue to receive the services they need in a safe, timely

fashion—or at all. In addition, I fear that because the Rule prevents us from guaranteeing that

our patients continue to receive the services we are obligated by federal law to provide, we may

be forced to reduce or discontinue these essential reproductive health services.

       26.     Moreover, while PHS has always, to the best of my knowledge, complied with all

federal laws and guidelines, I am very concerned that, because the Rule is in places vague and in

other places appears to be inconsistent with existing legal requirements, the Rule places PHS at

serious risk of losing its $138 million in federal funds administered by HHS. And, as I explain

further below, if PHS lost its federal funding it would be devastating; we would have to close the

doors on our two sexual and reproductive health centers instantly, leaving our patients to try to

find other health care providers that provide free or low-cost high quality care. At a minimum,

the health centers’ 38 employees would be laid off. Additionally, losing our funding stream

would impact our sub-recipients, putting their programing, employees, and clients at risk as well.

                     The Rule’s Impact on PHS’s Healthcare Delivery Model

       27.     It is critical to PHS’s philosophy of care that we deliver all of our services in a

compassionate and nonjudgmental way. For this reason, we work hard to recruit and hire people

who are qualified and willing to provide the full range of services to all of our clients. During

the hiring process, we inform all applicants of the nature of PHS’s work, making sure to describe

all of our programs and scope of services, including that we provide emergency contraception as

well as counseling and referral for abortion care. We explain that we offer the same,

comprehensive, high quality care to all patients, including to LGBTQ individuals, clients who


                                                  9
       Case 1:19-cv-05435-PAE Document 27-5 Filed 06/17/19 Page 11 of 23



are sexually active outside of marriage, and to other members of our diverse client base.

       28.     No matter what specific position applicants have applied for within our health

services programs, we ask whether they are willing and able to participate in providing all of our

services to all of our clients. We do that because our employees of necessity work as a team,

performing work beyond the specifics of their more individualized position titles. Experience

teaches that clients rarely compartmentalize their lives to match our different program areas, but

rather have a variety of interconnected needs. For example, a client who comes to our maternal

and child health programs might reveal that she is pregnant and wants an abortion. Or an

adolescent seeking sexual health education might reveal that he is in a same-sex relationship and

wants testing and preventative treatment for HIV.

       29.     Over the years we have identified numerous job applicants who, once they

learned more about PHS, have said that they would not be able to provide all of our services in a

non-judgmental manner as required by the job, or would not be able to care for one or more of

the populations we serve. PHS does not make decisions about job applicants based on their

personal beliefs or presume that applicants of any given religious background would be less

qualified or unwilling to perform a job at PHS. Rather, PHS relies on the applicants’ self-

identified limitations in their ability and willingness to perform all required aspects of the job.

       30.     However, the Rule completely eliminates our ability to strike the appropriate

balance between individual staff member’s objections and our patients’ needs. For example, as I

understand it, the Rule prohibits us from even asking job applicants whether they are willing to

provide information about and referrals for abortion to patients who request it, or take any other

action that has a “specific, reasonable, and articulable connection” to “furthering” an abortion.

Yet PHS fills several positions each year for health care providers who conduct home visits, and



                                                  10
       Case 1:19-cv-05435-PAE Document 27-5 Filed 06/17/19 Page 12 of 23



about six sexual and reproductive health providers (including doctors, nurses, social workers,

and health educators). This does not even include hiring for other administrative staff positions

that do not directly provide medical care or counseling, but who work with clinical staff to assist

the provision of medical care and counseling.

       31.     Given that, under the Rule, the requirement to accommodate existing employees’

refusals to provide certain care appears absolute, PHS would want to be even more careful about

whom it hires when replacing existing positions—particularly nurses and social workers—but

the Rule expressly forbids this. For example, there is a current opening for a nurse in one of our

home health programs. PHS staff are currently reviewing applications for the position, and at

this stage in the process, are assessing whether applicants are comfortable with providing all

services required as part of our home-visiting model. If the Rule goes into effect, we will need to

make changes to our hiring procedures in the middle of the process, resulting in delays in filling

the position and uncertainty as to whether the candidates will provide the broad range of care

required by the program. What if a patient reveals to this nurse during a home visit that she had

unprotected sex and wants a pregnancy test and to discuss her options? When clients trust their

PHS provider enough to reveal these confidences, we know that we are doing our job.

Therefore, all of our employees must be able to connect clients to the services they need, whether

by providing them with emergency contraception or pregnancy options counseling, or referring

them for testing for STDs or for abortion care. It would turn our healthcare delivery model on its

head if, following the client’s disclosure, the PHS nurse refused to provide the care, information,

counseling, or referrals the client needed. Not only would we not be providing the client with

what they require, we would be passing judgment on them, thereby shutting down future

communication between the client and our staff—if that client returns to us for care at all. Thus,



                                                11
       Case 1:19-cv-05435-PAE Document 27-5 Filed 06/17/19 Page 13 of 23



if the Rule takes effect, I am extremely concerned that PHS will now have no way of knowing if

we have hired a candidate who would not help a client needing non-directive pregnancy options

counseling or reproductive family planning, even though that is a key component of our service

to those clients.

        32.     Of course, when objections to participating or assisting in the participation of any

health care service do arise we have always strived to accommodate our staff members’

objections. But our success in doing so has turned on having the flexibility to balance the needs

of our patients with the individual beliefs of our staff. Where possible we have transferred

duties, re-assigned staff, or otherwise accommodated the staff member’s objection.

        33.     But under the Rule, we can only ask an employee if they object to performing one

of their core job functions after we have hired them—and even then we can only ask once a year,

unless there is persuasive justification to do so more often, but the Rule does not explain what

meets that threshold. The employee, however, is under no obligation to inform us of any

objections at any time. It could be weeks or months, if at all, before we ever find out that one of

our employees is withholding care from our patients. From PHS’s point of view, any amount of

time where patients are not receiving complete counseling and evidence-based care is too long;

when questions about abortion or other treatment do arise, it is at the very heart of our mission to

provide comprehensive and accurate information in a non-judgmental manner. Our reputation

depends on our non-judgmental approach and we believe it’s why our clients stay with us for

years and years and refer their friends and family to us as well.

        34.     Moreover, assuming we are aware of any such objections, the Rule appears to

impose on PHS a categorical obligation to accommodate any employee’s objection to, for

instance, providing information or referrals relating to abortion or sterilization, even in an



                                                 12
       Case 1:19-cv-05435-PAE Document 27-5 Filed 06/17/19 Page 14 of 23



emergency, regardless of the impact on patient and public health. In particular, I understand the

Rule would eliminate any flexibility we once had to transfer duties or reassign staff. Our only

option under the Rule would be to offer the objecting employee a “voluntarily acceptable”

accommodation, whatever that may be.

       35.     I know for a fact that the total lack of flexibility under the Rule could be a

problem at some of our clinical locations. For example, it is my understanding that before I

started at PHS, our health centers were providing medication abortion for a period of time, and

some of the nurses objected to being involved in the service. However, PHS staff were able to

have conversations with those nurses about their concerns, conduct trainings to educate staff

about medication abortion, and limit the provision of medication abortion to clinicians who did

not object to medication abortion. Under the Rule, it is unclear whether it would be permissible

for us to take any or all of these actions. Would the discussions and training with staff be

considered “retaliation” or an “adverse action”? We have no way of knowing, and yet the

consequences of being found to be out of compliance with the Rule could be devastating.

       36.     Currently, we employ only five medical providers (one doctor, three nurse

practitioners, and one certified nurse midwife), three licensed practical nurses, and two social

workers who are expected to cycle through our two clinical health centers in Brooklyn. The

center in the Eastern Parkway neighborhood of Brooklyn has, at times, only one medical

provider on hand to treat patients. Thus, if the medical providers, nurses, or social workers at

any of these sites refused to provide non-directive options counseling, including information

about abortion, we could not continue to provide these services.

       37.     This is so for several reasons. First, we do not have the funding to hire any

additional staff at these sites. Each of our grant programs is very restrictive in how the funding



                                                 13
       Case 1:19-cv-05435-PAE Document 27-5 Filed 06/17/19 Page 15 of 23



can be used, so the funds are not fungible across programs (and that assumes there would be a

surplus that could be used to subsidize another program, when in fact our grant funding already

does not cover the full cost of providing services). Second, we do not have another program that

employs doctors, so we could not simply reassign them (putting aside whether that would

constitute discrimination under the Rule). Third, we are required by both state and federal law to

provide options counseling and referrals for abortion to all our patients, so, based on our funding

and staffing limitations, there is no role at the health centers that would allow a clinician to avoid

mention of abortion entirely. We practice non-judgmental and non-coercive counseling to

satisfy our ethical obligations and good medical practices as health care providers. Such

counseling should be based on the requests and situation of the patient, otherwise it risks

imposing the provider’s values on patients and undermining provider-patient relationships.

       38.   Nor could we transfer a client from staff person to staff person in the middle of a

counseling session. For example, if a staff person were willing to discuss two but not all three

pregnancy options with a client—that is, if a counselor were willing to discuss with a pregnant

client her option to carry the pregnancy to term and raise a child and her option to carry the

pregnancy to term and place the baby for adoption, but were not willing to discuss the abortion

option—we could not simply transfer that client to another staff member to learn about abortion

after she heard the first two options. In a program such as the Healthy Start Program that would

be completely unworkable, because providers are visiting patients in their home, so there is no

one else available to continue counseling. And assigning the client to a new provider would

undermine the efficacy of the program, which is intended to create continuity in health care

providers for patients who otherwise endure multiple clinical transitions from their pregnancies,

to giving birth, to postpartum and pediatric care. As an administrative matter, in a health center



                                                 14
       Case 1:19-cv-05435-PAE Document 27-5 Filed 06/17/19 Page 16 of 23



setting, this would interfere with client flow, inconvenience other clients, and lengthen office

visits for clients who already have limited time. Further, our health centers accept walk-in

clients, so it would be impossible to predict in advance what services will be needed on a given

shift—and even when patients have scheduled appointments, they may ultimately request other

treatment, counseling, or referrals about different services.

       39.     But more importantly, transferring clients to a different staff person sends a not-

so-subtle message to the client that the PHS counselor is making a judgment about the abortion

option and cannot even discuss it. This is contrary to our non-judgmental approach and

unacceptable. Participation in our programs is voluntary, and disruption in the patient-provider

relationship through the denial of a counseling request could not only disrupt the candor in the

relationship, but could end the patient’s participation in the program, leading to negative health

outcomes for them and their families. I have no doubt that an interaction during a nurse’s home-

visit appointment that leaves the patient without access to the abortion she needs, and with a

feeling that her PHS provider judged her for wanting an abortion, will be the end of that client

relationship. And many of our clients learn about us through word-of-mouth—we do minimal

marketing or advertising—so if trust in PHS is compromised, needy clients will simply not come

to PHS for any of their other health and social services needs, and ultimately, they will not get

the care they (and their young children) need, which would have broader public health

consequences as well, including an increase in sexual transmitted infections, undetected cancers,

and unwanted pregnancies, among other effects.

       40.   Additionally, arranging to transfer patients assumes that we will know about the

staff person’s objection and could plan accordingly, but the Rule does not ensure that we are

aware of what services our staff will refuse to provide. As described above, I am gravely



                                                 15
       Case 1:19-cv-05435-PAE Document 27-5 Filed 06/17/19 Page 17 of 23



concerned that, under the Rule, we may not even know if one of our staff members are

withholding information or services from their patients, putting us at risk of violating our legal

and ethical obligations, and risking our patients access to the critical, often life-altering, care they

need and to which they are entitled.

        41.     This concern is not limited to counseling regarding abortion services, but extends

to other PHS health services and counseling. Many of our health care providers work with

patients to develop their long-term reproductive life plan, which sometimes includes counseling,

referring for, and coordinating access to permanent forms of contraception through sterilization.

Moreover, PHS is ahead of the curve in targeting high-risk populations, to ensure that those

living with HIV/AIDS are connected with high-quality care, including LGBTQ individuals.

However, given the Rule’s broad definitions and confusing requirements, it is foreseeable that

some providers will invoke the Rule to refuse basic care to patients simply because of their

gender identity or sexual orientation.

        42.     Our sub-recipients’ facilities will face the same challenges. Although we have a

rigorous application and screening process, sub-recipients that already receive qualifying federal

funds would be subject to the same restrictions we are under the Rule, and would be unable to

confirm whether staff will request an accommodation and then refuse to provide the services.

Likewise, once a sub-recipient is accepted to our grant programs, they are subject to the same

accommodations requirements, potentially preventing us from fulfilling our grant obligations to

the detriment of our patients.

        43.     The ramifications of violating the Rule are particularly expansive, because my

understanding is that PHS can be held liable for violating the Rule if one of our sub-recipients

violates the Rule. That means that all of PHS’s federal funding could be put in jeopardy due to



                                                  16
       Case 1:19-cv-05435-PAE Document 27-5 Filed 06/17/19 Page 18 of 23



the actions of a sub-recipient. And because PHS is a Title X sub-recipient for New York, should

PHS violate the Rule, that would put all of the state of New York’s federal funding at risk as

well—thereby endangering all of their other sub-recipients’ funding.

                               The Administrative Costs of the Rule

       44.      In addition to the costs to our patients and the public health, the Rule imposes

significant and immediate costs on PHS.

       45.      I am aware that HHS estimates that the Rule will impose only minimal costs on

each organization subject to its requirements. This is totally untrue. If the Rule is not blocked

from taking effect, PHS would have to retain outside counsel to advise us and our Board of

Directors. We would need to, with the assistance of legal counsel, review and revise our hiring

and employment practices, policies, and forms, and our employee handbooks accordingly. This

could be extraordinarily complicated not only because of the Rule itself, but also because many

of our employees are covered by a union contract and the interaction between the union contract

and the Rule will require additional time and resources to fully understand.

       46.      Once our new policies and practices are in place, we would have to hold trainings

for our staff and our sub-recipients to educate them about our new policies and procedures, to the

best of our understanding. Compliance with the Rule will necessitate redesigning of clinical

protocols, patient flow, and the responsibilities and time management of staff across

organizations and service sites, as well as determining how to document and monitor that new

workflows are in compliance. Undergoing such organization-wide changes and re-trainings will

require that, in the interim, services will be delayed or curtailed, leaving some patients to go

without care.

       47.      In particular, we would also need to devote additional resources to observing



                                                 17
       Case 1:19-cv-05435-PAE Document 27-5 Filed 06/17/19 Page 19 of 23



staff, as the Rule does not require an employee who refuses to provide certain services to notify a

supervisor in advance, and we would be limited in our ability to ask employees. Unless we

know what our employees are doing in the counseling or exam room, we will be unable to ensure

the quality of our services. PHS already works with its network of sub-recipients to conduct

compliance reviews using continuous quality monitoring and improvement practices as a core

component of project management, to ensure the delivery of high quality family planning and

related preventive health services. We also devote substantial time and energy to educating staff

on the standards for non-judgmental, comprehensive reproductive health care, with the

assumption that they will comply. Unless the Rule is blocked, PHS’s Program Directors and

other staff will need to spend even more time observing new hires and supervisors may need to

do more frequent observations of employees and volunteers as they interact with clients in order

to assure continued high quality of care. We would also need to review and revise our current

grievance procedures for clients, and spend more time monitoring such grievances. However, it

would be impossible to observe every client interaction, so there will be inevitable gaps in

services for clients if staff can refuse care without notifying PHS.

       48.     I may also need outside legal counsel to determine how to provide services under

some of the Rule’s requirements that appear to conflict with mandates of other federal laws, as

well as New York laws, that we are also obligated to follow. Under New York law, for instance,

health professionals are prohibited from “abandoning or neglecting a patient or client under and

in need of immediate professional care, without making reasonable arrangements for the

continuation of such care.”3 New York law also specifically mandates informed consent for



3
 8 NYCRR § 29.2; see also N.Y. Educ. Law § 6530 (defining professional misconduct as the
same).


                                                 18
         Case 1:19-cv-05435-PAE Document 27-5 Filed 06/17/19 Page 20 of 23



patients.4 Under our Title X grant, we must likewise provide non-directive options counseling

and a broad range of contraceptives. I would need guidance to navigate complying with the

Rule’s proscriptions, while still meeting our legal and contractual obligations.

         49.    We will also be required to devote significant staff resources to a job that does not

exist today: tracking and maintaining the data necessary to demonstrate that PHS and its sub-

recipients are in compliance with the Rule.

                 The Rule’s Impact on PHS’s Ability to Compete for Title X Funds

         50.    PHS is not only concerned about losing Title X funding should it violate the Rule.

Even if PHS complies, the Rule would allow other organizations to compete with PHS for Title

X funds, even when those institutions refuse to provide non-directive options counseling to their

patients—a fundamental requirement of Title X—because to reject them would be an adverse

action, prohibited by the Rule. Through the Rule, HHS is significantly lowering the barrier for

entry into the Title X program, and it is the patients who will suffer. If PHS loses Title X grant

funding to other organizations that object to providing the full range of reproductive health care,

counseling, and referrals required under Title X, then PHS will have to cut Title X programming

and services, and our former patients will not be able to access the services they need.

         51.    PHS will also be forced to reconsider whether it will participate in the Title X

program at all. While PHS has a longstanding history of successfully competing for Title X

funds and administering the program, the Rule’s new requirements would be costly and perhaps

impossible to implement. It is deeply concerning that violating the Rule, which PHS is subject to

in part because of its participation in the Title X program, could put in jeopardy all of PHS’s

federal funding, implicating all of our programming beyond the reproductive health areas. As a



4
    N.Y. Pub. Health L. § 2805-d.
                                                 19
       Case 1:19-cv-05435-PAE Document 27-5 Filed 06/17/19 Page 21 of 23



result, PHS may not be able to participate in the Title X program if bound by the Rule.

       52.     The loss of federal HHS dollars would be devastating to PHS and to the tens of

thousands of clients we serve, particularly those living deepest in poverty. Even if they are able

to access other health care providers, there are few other options for reproductive health care so

patients will have to wait longer for appointments, and not all providers prioritize continuity of

care, cultural sensitivity, and patient dignity as we do. By contrast, we have provided health care

in these communities for decades, and worked hard to build up trust among those who may

otherwise be reluctant to seek care through a variety of strategies, including recruiting

linguistically and culturally competent staff. In some cases, PHS has been serving clients for an

entire generation. Additionally, low-income clients often have the least flexibility in their

schedules due to their job schedules, lack of adequate childcare options, or other reasons. For

these reasons, at PHS we offer a variety of options for clients, including visits to our health

centers, home visits, and after hours care. But we could not do this if we lost our federal

funding. If this happened, we would have to cut back on services and close our own health

centers—not to mention the impact on our sub-recipients and the sites that they run. Cuts in

services to patients will cause them irreparable harm, as well as degrading public health.

       53.     If PHS were no longer able to provide family planning services, it would have an

immediate and irreparable impact on vulnerable communities in particular. For example, PHS

and its sub-recipients all provide services designed for teens and young adults, and in 2017,

adolescents 19 or younger comprised 16% of all PHS’ Title X Family Planning Program clients.

But if adolescents seeking respectful, confidential care feel stigmatized due to a denial of

treatment, counseling, or a referral, they are unlikely to return for additional services, cutting off

what is, in some cases, their only source of sexual health education and care. We also serve a



                                                  20
       Case 1:19-cv-05435-PAE Document 27-5 Filed 06/17/19 Page 22 of 23



significant portion of undocumented immigrants, for whom we are often their only option to

access health services. If we violate their trust by refusing services, then the consequences can

be dire if they are unwilling to return to our health centers and cannot find assistance elsewhere.

I note that this erosion of trust will exacerbate the widely reported decreased enrollment in

Medicaid and use of health care (including family planning) and other services by eligible

individuals due to fear of punishment arising from the publication of proposed changes to the

public charge determination.



                                          *        *     *



       54.     If the Rule is not blocked, PHS will immediately face a Hobson’s choice: attempt

to comply with the Rule (depriving untold numbers of our patients of the services to which they

are legally and ethically entitled, damaging our longstanding reputation as health care providers,

incurring tremendous compliance-related costs, and risking being found in violation of other

state and federal laws governing patient care) or decline millions of dollars in federal funding

(forcing the discontinuation of services and even closure of some health centers, and leaving the

thousands of high-risk patients who depend on us with few, if any, options). Of course, even if

we attempted to comply with the Rule, some of its requirements are so vague, that we could

nevertheless be found out of compliance—and even if we are found out of compliance and

attempt in good faith to come into compliance, the Rule still gives HHS the right to withhold any

or all of our federal funds during that process.




                                                   21
       Case 1:19-cv-05435-PAE Document 27-5 Filed 06/17/19 Page 23 of 23



       55.     For all these reasons, I ask the Court to prevent the serious harm the Rule would

immediately inflict on both our patients and on PHS itself by stopping enforcement of the Rule.



I declare under penalty of perjury that the foregoing is true and correct. This declaration was

executed on June , 2019, in New York, New York.




                                             _____________________
                                             ____________________________
                                             Lisa David




                                                22
